Citation Nr: 1215046	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected schizophrenia. 

2.  Entitlement to service connection for a chronic back disorder on a direct basis or as secondary to service-connected schizophrenia. 

3.  Entitlement to service connection for a chronic skin disorder, on a direct basis, or as secondary to service-connected schizophrenia (or medication therefor). 

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a chronic eye disorder, to include glaucoma (eye pressure), claimed as secondary to diabetes mellitus. 

6.  Entitlement to service connection for a chronic foot disorder, to include nail/skin and/or surgery of the feet, claimed as secondary to diabetes mellitus. 

7.  Entitlement to service connection for a disability manifested by vein blood clots, claimed as secondary to diabetes mellitus. 

8.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, or on account of housebound status. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the RO.  

In March 2011, the Board remanded the issues on appeal for further development of the evidence.

The issues of entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, and entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, or on account of housebound status, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to be related to the Veteran's active duty service or to have manifested within a year of separation, and it is not causally related to or aggravated by his service-connected schizophrenia.

2.  A back disorder is not shown to be related to the Veteran's active duty service, and it is not causally related to or aggravated by his service-connected schizophrenia.

3.  A chronic skin disorder is not shown to be related to the Veteran's active duty service, and it is not causally related to or aggravated by his service-connected schizophrenia.

4.  A chronic eye disorder, to include glaucoma (eye pressure), is not shown to be related to the Veteran's active duty service, and it is not causally related to or aggravated by a service-connected disability.  

5.  A chronic foot disorder, to include nail/skin and/or surgery of the feet, is not shown to be related to the Veteran's active duty service, and it is not causally related to or aggravated by a service-connected disability.

6.  A disability manifested by vein blood clots are not shown to be related to the Veteran's active duty service, and they are not causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active duty service, may not be presumed to have been incurred in active service, and it is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A chronic back disorder was not incurred in active duty service, and it is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  A chronic skin disorder was not incurred in active duty service, and it is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

4.  A chronic eye disorder, to include glaucoma (eye pressure) was not incurred in active duty service, and it is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

5.  A chronic foot disorder, to include nail/skin and/or surgery of the feet, was not incurred in active duty service, and the claimed disability is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

6.  A disability manifested by vein blood clots were not incurred in active duty service, and the claimed disability is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2004 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, such error was harmless given that service connection is being denied, and hence no ratings or effective dates will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA medical examination was provided to address specifically the issue of vein blood clots.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382 ; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating a possible association between the claimed disorder and service is the Veteran's claim for service connection and his generalized statements submitted throughout the pendency of his appeal.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed disability.  Additionally, no such examination is necessary because there is no evidence of vein blood clots.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and Social Security Administration records.  The Veteran was also afforded all of the requisite VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01- 85 (March 5, 1985).  The VA General Counsel 's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Diabetes mellitus 

The service treatment records do not include a diagnosis of diabetes mellitus.  A close review of the record reveals that the Veteran's diabetes mellitus had its onset in approximately 1994.

In July 2005, the Veteran was afforded a VA medical examination for diabetes mellitus.  The examination report reflects that the examiner reviewed the claims file prior to the examination.  On examination, the Veteran indicated that he had been diagnosed with diabetes mellitus in 1991 and that he had been on medication ever since.  The examiner diagnosed diabetes mellitus type II and asserted that there was no relationship between the Veteran's diabetes mellitus and his service-connected schizophrenia.

On VA examination in April 2011, the Veteran was afforded another VA diabetes mellitus examination.  The examination report indicates that diabetes mellitus had its onset in 1995 when the Veteran was 41 years old.  The examiner opined that the Veteran's diabetes mellitus type II was completely unrelated to the Veteran's service-connected schizophrenia and that schizophrenia and the medication used in its treatment did not cause diabetes mellitus and had no impact on insulin secretion and on the body's ability to use insulin.  The examiner concluded that the service-connected schizophrenia did not cause or aggravate the Veteran's diabetes mellitus.

Service connection for the Veteran's diabetes mellitus is not warranted on a direct basis.  The evidence does not show, and the Veteran does not allege, that diabetes mellitus had its onset in service or is otherwise directly related thereto.  As such, service connection for the Veteran's diabetes mellitus type II is not warranted on a direct basis.  38 C.F.R. § 3.303.

Next, service connection for the Veteran's diabetes mellitus type II is not warranted on a presumptive basis, as it did not manifest in the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  The record reflects that the Veteran's diabetes mellitus type II was not diagnosed until the 1990's.  The Veteran left service in late 1979.  As such, more than a decade elapsed between the Veteran's discharge from service and the onset of his diabetes mellitus type II.  Thus, service connection for diabetes mellitus cannot be granted presumptively.  Id.

Finally, service connection for the Veteran's diabetes mellitus is not warranted on a secondary basis.  38 C.F.R. § 3.310.  The Board has considered to the Veteran's contentions regarding the origins of his diabetes mellitus.  The Board, however, cannot rely on them because he is not shown to possess any medical expertise or training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The competent medical evidence, as presented in the two VA medical examination reports cited above, indicates that there is no connection between schizophrenia and diabetes mellitus and that the Veteran's diabetes mellitus was neither caused by his service-connected schizophrenia or medication taken to treat it nor aggravated by the service-connected schizophrenia.  In short, the two conditions are seen as mutually exclusive.  Thus, service connection for diabetes mellitus type II on a secondary basis to include aggravation is not warranted.  Id.; Allen, supra.

The Veteran has submitted articles suggesting a link between diabetes mellitus and schizophrenia or the medication taken for treating schizophrenia.  The various studies and articles presented by the Veteran do not carry as much weight as the competent medical opinions of record.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the articles are not specific to the Veteran's case, whereas the competent medical opinions cited herein are.  As such, they carry more probative weight than the articles submitted by the Veteran.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Back disorder 

November 1979 records reveal that the Veteran fell off a ladder during basic training.  He complained of chronic back pain.  The assessment was of a possible pinched nerve.

August 1992 medical records reveal no abnormal findings with respect to the back.  

While seeking medical treatment in 1993, the Veteran reported a history of a back injury with no surgeries.  On objective examination, there was no costovertebral tenderness, but the examiner indicated that there were slight arthritic problems of the lumbar spine.  

A July 2004 magnetic resonance imaging (MRI) of the lumbar spine revealed mid to lower lumbar spondylosis with a small disc protrusion at L2-3, an osteophyte complex at L3-4, and a paracentral disc protrusion at L4-5.  There was foraminal narrowing at L3-4.  L5 was the transitional lumbosacral segment.  

In a March 2005 letter, DWW, M.D. wrote that the Veteran's back and lower extremity pain was due to a combination of degenerative spine disease and diabetic peripheral neuropathy.

On July 2005 VA spine examination, there was tenderness to palpation over the lumbar spine.  There was pain at the extremes of low back motion.  Certain tests could not be conducted due to the Veteran's high body mass.  A July 2005 X-ray study of the lumbar spine showed minimal degenerative changes.  The examiner diagnosed a congenital variant lumbosacral junction with degenerative joint disease and facet atrophy but without objective clinical evidence of lower extremity radiculopathy or spasm.  The examiner opined that there was no relationship between the Veteran's low back disability and schizophrenia.  The likely etiologies included the Veteran's age, morbid obesity, chronic deconditioning, and a congenital variant spine.

On April 2011 VA examination of the spine, the Veteran indicated that the onset of low back pain was in 1978 since falling off a ladder in service.  In the examination report, the examiner commented that a review of the record indicated that the reported pain resolved in December 1979.  The examiner noted that the Veteran complained of low back pain during multiple psychiatric admissions beginning in 1991.  The examiner observed that a March 2009 MRI showed severe congenital spinal stenosis and disc bulging at L4-5 also causing spinal stenosis with moderate right and left neural foraminal stenosis.  An April 2011 X-ray study revealed degenerative changes of the lumbar spine.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner maintained that he could not resolve the question of etiology of the Veteran's low back disability without resort to speculation.  The examiner explained that the Veteran had a lower lumbar spine congenital condition which would present as chronic low back pain in the same area in which the Veteran currently experienced discomfort.  The Veteran also had degenerative disc disease of the lower lumbar spine resulting from a complex interplay of multiple factors including joint integrity, genetic predisposition, local inflammation, mechanical forces to include obesity, and cellular biochemical processes.  The location of the Veteran's degenerative disc disease was identical to the location of his congenital condition.  The examiner observed that there were no specific findings on X-ray of a remote back injury.  Also, the location of the Veteran's back pain changed from the mid back to the low back.  Thus, due to multiple etiologies for degenerative joint disease and the presence of congenital spinal stenosis, it was not possible to determine the effect the fall experienced in service had on the current low back disability without resorting to speculation.  Further, the examiner stated that degenerative disc disease of the lumbar spine was not caused or aggravated by schizophrenia and that there was no pathophysiological relationship between the Veteran's spine condition and schizophrenia or with the medication employed in treating the Veteran's schizophrenia.  

At the outset, the Board notes that service connection for the Veteran's low back disability cannot be granted as secondary to his service-connected schizophrenia.  38 C.F.R. § 3.310.  The Veteran is not competent to provide an opinion as to the etiology of the claimed low back disability as it is not a situation given to lay observation and he is not shown to have the necessary medical expertise to provide such an opinion.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Board cannot credit the Veteran's assertions regarding a link between his service-connected schizophrenia and his claimed back disability.  The competent and probative evidence herein as reflected in the April 2011 VA examination report indicates unequivocally that the Veteran's schizophrenia and the medication used in the treatment for that condition have had no impact upon the back.  As such, service connection for the Veteran's claimed back disability on a secondary basis is denied.  38 C.F.R. § 3.310.

The Veteran has submitted articles suggesting a link between schizophrenia and low back pain.  The articles presented by the Veteran do not carry as much weight as that of the competent medical opinions of record.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.  Here, the articles are not specific to the Veteran's case, whereas the competent medical opinions cited herein are.  As such, they carry more probative weight than the articles submitted by the Veteran.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes, 5 Vet. App. at 69-70, citing Wood, 1 Vet. App. at 192-93; see also Timberlake, supra (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Regarding direct service connection, to the extent that the Veteran's claimed back disability is congenital, service connection is precluded unless there is a superimposed injury.  38 U.S.C.A. § 3.303(c).  In the Veteran's case, the low back disability is composed of congenital and other factors to include obesity.  The April 2011 examiner indicated that he would be unable to opine regarding the etiology of the Veteran's low back disability without resort to speculation.  In general, the Board cannot rely on inconclusive or speculative opinions.  See, e.g., Obert, 5 Vet. App. at 33 (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  However, in the event that an examiner finds that he/she cannot provide such an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In this case, it is clear that the April 2011 examiner carefully reviewed and assessed all of the relevant information.  Additionally, the examiner provided reasons and rationale, as indicated.  

Because after a review of the record and a full rationale for his findings, the April 2011 examiner concluded that he could not opine regarding the etiology of the Veteran's low back disability without resorting to speculation, the Board cannot find in the Veteran's favor.  Id.; 38 C.F.R. § 3.303; Obert, supra; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil, 8 Vet. App. at 463 (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Board notes that there is no medical opinion of record showing a relationship between the Veteran's low back disability and service or a service-connected disability, and the April 2011 examiner explicitly stated that radiologic findings did not indicate a remote injury.  In the absence of present signs of an injury in service and any competent medical evidence of a link between a back disability and service, service connection for a back disability on a direct basis is denied.  38 C.F.R. § 3.303.

The Board notes that it is aware that a pre-service automobile accident causing back problems has been mentioned in the record (see the April 2011 VA medical examination report).  A back disorder was not noted an entry to service and the presumption of sound condition is not rebutted.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304.

The entirety of the competent and probative medical evidence of record is against the Veteran's claim.  As such, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Chronic skin disorder 

At the conclusion of the Veteran's service, he was noted to have bilateral symmetrical lesions on each anterior shoulder, which were approximately 15 millimeters in diameter.  They were thought to constitute tinea.  The lesions resolved during hospitalization.

On July 2005 VA medical examination, other than with respect to the feet, the examiner observed no skin disorders.  The examiner indicated that there was no relationship between skin disorders and schizophrenia.

On VA examination in April 2011, the examiner was unable to diagnose any skin condition because none was present.  The examiner indicated that there were no active lesions or residuals from the skin condition in service.  The examiner, indeed, noted that the lesions resolved by December 1979.

Dermatologic conditions of the feet are discussed elsewhere.  With respect to other parts of the body, the Veteran has no skin disorder, as such, service connection for the claimed condition cannot be granted under any theory of entitlement.  Degmetich, supra; see also 38 C.F.R. §§ 3.303, 3.310.  The Board observes that the Veteran asserts that his claimed skin disorder is secondary to his service-connected schizophrenia.  The Board notes that the Veteran is not shown to be competent to render such a medical opinion, which would require medical expertise.  See Espiritu, 2 Vet. App. at 494-5; see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The competent medical evidence reflects unequivocally that there is no relationship between schizophrenia and the skin.  In any event, as explained above, in the absence of the claimed disability, service connection cannot be granted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Chronic eye disorder, to include glaucoma (eye pressure)

The service treatment records did not reflect a chronic eye disorder to include glaucoma.  

In a March 2004 letter, RNJ, M.D., an eye specialist, indicated that he had been following the Veteran since 1972 and that glaucoma had been diagnosed in both eyes in 1998.  The Veteran had argon trabeculoplasty in both eyes in 1999 and again in 2001.  His pressure has been controlled since then on no medication.

On VA examination in July 2005, the examiner confirmed that the Veteran did have glaucoma but did not suffer from diabetic retinopathy.  On VA examination in April 2011, the Veteran denied visual disorders.  The examiner himself concluded that there was no visual impairment.  

Generally, service connection is precluded when there is no present disability.  See Degmetich, supra.  Currently, it appears that the Veteran no longer suffers from glaucoma.  Service connection for this disability is not precluded, however, as it was shown after the Veteran filed his claim in January 2004.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

As to direct service connection, the Veteran does not contend, and the evidence does not show, a nexus between a chronic eye disability to include glaucoma and service.  Indeed, glaucoma was diagnosed in 1998, almost two decades after separation from service.  Because there is no competent, probative or credible evidence of a link between this disability and service, service connection on a direct basis is denied.  38 C.F.R. § 3.303.

As stated, the Veteran does not allege that direct service connection is warranted for a claimed eye disability.  Rather, he argues that service connection for a chronic eye disorder to include glaucoma should be granted as secondary to diabetes mellitus.  In order for secondary service connection to be granted, the underlying disability must be service connected.  Here, service connection for diabetes mellitus has been denied.  Hence, service connection for any disability cannot be established as secondary to it.  38 C.F.R. § 3.310; see also Allen, supra.  As such, service connection for the claimed chronic eye disorder to include glaucoma as secondary to diabetes mellitus is denied.  Id.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


Chronic foot disorder, to include nail/skin and/or surgery of the feet

In June 1978, while in service, the Veteran was treated for blisters on both feet.  On separation from service the feet were found to be normal.  

The post service medical records are silent regarding the feet until approximately January 1991 when the Veteran presented with complaints regarding the great toes.  There were ingrown mycotic hallux nails on the left and on the right.  Subsequently, the hallux nails were removed.  In January 1991, the Veteran noted that this condition existed since service.

In March 2000, the Veteran's feet were dry, and skin was intact.  

In July 2002, the Veteran presented with complaints related to his left ankle, and he wanted to have his toenails checked.  There was some reduced sensation in the toes.  There was a small bump on the left ankle, which was drained.  The diagnosis was of a left ankle abscess and early signs of peripheral vascular disease.  There was diabetic dermopathy of the legs.  

In July 2002, the Veteran underwent a partial matricectomy of the left hallux lateral border.  The offending nail border was removed.  In August 2002, the Veteran's wound was said to be well healed.  The pathology report revealed a small cyst.  The Veteran's foot had no other problems.  

In September 2002, the Veteran reported numbness in the toes.  His toenails were yellowish, hardened, and thickened.  The examiner diagnosed onychomycosis times nine with early signs of peripheral vascular disease.

In March 2003, the Veteran received treatment for onychomycosis and tylomas.  Apparently, nine nails revealed onychomycosis.  

On VA examination in July 2005, the examiner indicated that he experienced foot pain, especially when walking.  The Veteran also stated that there was a rash on the feet.  The examiner observed stasis dermatitis of the ankles and onychomycosis of both feet with varicosities of both lower extremities.  The examiner diagnosed onychomycosis of both feet and asserted that onychomycosis was not due to either diabetes mellitus or schizophrenia.  He explained that there was no relationship between diabetes mellitus, onychomycosis, and schizophrenia and that onychomycosis and diabetes mellitus were entirely unrelated conditions.

On April 2011 VA Aid and Attendance examination, the Veteran's lower extremities were characterized as normal.  

Initially, the Board finds that the Board does not find credible the Veteran's assertions regarding continuity of symptoms regarding the feet, to include onychomycosis since service.  The Veteran's feet were said to be normal on separation.  Presumably, onychomycosis or a similar disorder would have been readily apparent to an examiner if it were present.  Also, the Veteran did not seek treatment for the feet for over a decade after separation from service.  In the years immediately following service, the Veteran did seek medical treatment for a variety of conditions.  It stands to reason that he would have brought up the feet during one of his medical visits had a problem been present.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes, 5 Vet. App. at 69- 70 (1993), citing Wood, 1 Vet. App. at 192-93; see also Timberlake, supra (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Because no condition of the feet has existed continuously since service and because there is no medical or other competent evidence of a nexus between any extant foot condition and service, service connection for a foot condition to include onychomycosis on a direct basis is not warranted.  38 C.F.R. § 3.303.

The Veteran asserts that his foot chronic foot condition is related to diabetes mellitus and that secondary service connection is warranted on that basis.  However, because diabetes mellitus is not a service-connected condition, secondary service connection based upon it is not possible.  38 C.F.R. § 3.310.  Thus, to the extent that the Veteran is suffering from a diabetes-related foot condition, service connection for it is not warranted as secondary to diabetes mellitus.  Id.

Also, to the extent that the Veteran is asserting that service connection herein is warranted as secondary to service-connected schizophrenia, the claim must be denied.  The Veteran is not shown to be competent to render an opinion in this matter.  Espiritu, supra; 38 C.F.R. § 3.159 (a)(1).  The competent medical evidence herein contained in the July 2005 VA medical examination report reflects that there is no relationship between the skin and schizophrenia.  Thus, service connection for the Veteran's claimed foot disability cannot be granted as secondary to service-connected schizophrenia.  38 C.F.R. § 3.310.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Vein blood clots

The service treatment records do not show vein blood clots.  Post-service treatment records fail to reveal a diagnosis of vein blood clots.  Indeed, an October 1992 medical examination report reflected no edema, varicose veins, or impaired motility of the extremities.  In July 2002, September 2002, and March 2003, diabetes mellitus with peripheral vascular disease was noted.  However, blood clots in the legs were not diagnosed.

On aid and attendance or housebound examination in February 2010, the Veteran's lower extremities were said to be abnormal due to lack of coordination and muscular weakness.  No disability, whether affecting the lower extremities or otherwise, has been attributed to vein blood clots.  In the absence of the claimed disability, service connection for vein blood clots cannot be granted.  38 C.F.R. § 3.303; Degmetich, supra.  The Board notes that the diagnosis of vein blood clots is the type of diagnosis that requires medical expertise.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Board cannot rely on the Veteran's representations regarding their presence, as the Veteran is not shown to have any sort of medical expertise.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a chronic back disorder is denied.

Service connection for a chronic skin disorder is denied.

Service connection for a chronic eye disorder to include glaucoma is denied.

Service connection for chronic foot disorder, to include nail/skin and/or surgery of the feet, is denied.

Service connection for vein blood clots is denied.



	(CONTINUED ON NEXT PAGE)



REMAND

A remand herein is necessary in order to fully ensure that complete development of the evidence is undertaken regarding the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In September 1976, blood pressure of 150/100 was indicated.  The evidence reflects that the Veteran was diagnosed with labile hypertension prior to service.  Hypertension, however, was not noted on entry into service.  A Veteran is presumed in sound health when entering service, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If on the other hand, this two-part test is not met, medical comment is still needed concerning the etiology of the Veteran's current hypertension in terms of the likelihood that it had its onset in service or is otherwise related to service.  Thus, additional medical comment is needed to assist in determining whether the Veteran clearly and unmistakably had hypertension prior to beginning his military service.  

Additionally, updated VA medical records must be associated with the claims file, and additional VCAA notice is necessary.

In the event that the requested development results in the grant of additional service-connected disability, the Veteran should be afforded an additional VA aid and attendance/housebound examination prior to a final adjudication of the claim for special monthly compensation based on the need for regular aid and attendance of another person or on account of housebound status.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Provide the Veteran with appropriate VCAA notice regarding the presumption of soundness, the rebuttal of the presumption of soundness, and service connection based on aggravation of pre-existing disorders.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).

2.  Associate with the claims file all VA clinical records dated from June 20, 2008 to the present.

3.  Schedule the Veteran for the appropriate VA medical examination to determine whether the Veteran's current hypertension began in, or was aggravated by, his active military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The examiner must state whether hypertension clearly and unmistakably (obvious, manifest or undebatable) existed prior to service and whether the evidence is clear and unmistakable (obvious, manifest or undebatable) that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

If it is determined that the Veteran's hypertension did not clearly and unmistakably exist prior to service, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disability had its onset in service or is otherwise related to service.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

4.  If the above development results in the grant of additional service-connected disability or disabilities, schedule an additional VA examination for the purpose of determining the Veteran's potential entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.

5.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


